By Judge Thomas D. Horne
The Court has reviewed the income and expense sheets submitted by the parties. These documents were submitted pursuant to a conference call with the Court. Mr. Thomason has asked that the Court allow him to take the children as exemptions on his tax returns. Additionally, he has asked that his alimony be reduced.
It is clear that, absent an expense declaration by the custodial parent in this case, the Court may neither allocate the exemption(s) to Mr. Thomason nor direct that Mrs. Thomason execute such a declaration. Dietz v. Dietz, 17 Va. App. 203, 436 S.E.2d 463 (1993). However, the Court may consider the “tax consequences” to the parties in determining whether to deviate from the child support guidelines. Thus, the right to claim the exemptions may affect the amount of child support to be awarded. Dietz, supra", § 20-108.1(B)(15), Code of Virginia, as amended.
Accordingly, Mr. Thornason may proceed to introduce evidence limited as to changed circumstances brought about by the claimed exemptions and which impact on the support guidelines in this case. Mr. Thomason may notice the case for scheduling either by praecipe or by conference call with chambers. By granting leave to proceed, the Court makes no decision as to the relative merits of such claim.